Exhibit 99.1 FOR IMMEDIATE RELEASE PROTECTIVE ANNOUNCES RECORD 2007 EARNINGS BIRMINGHAM, Alabama (February 7, 2008) Protective Life Corporation (NYSE: PL) today reported results for 2007. · Net income increased 2.8% to a record $4.05 per diluted share, compared to $3.94 per share in 2006. Net income for the fourth quarter was $0.85 per diluted share compared to $1.19 per share in the fourth quarter of 2006. Included in the current quarter’s net income were net realized investment losses of $0.08 per share, compared to net realized investment gains of $0.28 per share in the same period last year. For the year, net income included net realized investment gains of $0.06 per share compared to net realized investment gains of $0.55 per share in 2006. · Operating income in 2007 was a record $3.99 per diluted share, up 17.7% compared to $3.39 per share in 2006. Operating income for the fourth quarter was $0.93 per diluted share compared to $0.91 per share in the fourth quarter of 2006. Operating income differs from the GAAP measure, net income, in that it excludes realized investment gains (losses) and related amortization. The tables below reconcile operating income to net income for the Company and its business segments. John D.
